COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  KEYVAN PARSA,                                  §
                                                                 No. 08-22-00239-CV
                                  Appellant,     §
                                                                   Appeal from the
  vs.                                            §
                                                             327th Judicial District Court
  ALBERT FLORES, MONTOYA PARK                    §
  PLACE, INC., AND WESTSTAR TITLE,                             of El Paso County, Texas
  LLC, FIDELITY NATIONAL TITLE                   §
  INSURANCE COMPANY,                                            (TC# 2020DCV2997)

                                  Appellees.

                                 MEMORANDUM OPINION

        Appellant filed a notice of appeal on November 30, 2022. Appellant appears to be

attempting to appeal Appellee’s Memorandum of Law filed with the District Clerk on November

3, 2022.

        Appellant’s notice of appeal does not identify an order or judgment he intends to appeal,

the date when such was entered and whether it is a final judgment. Because we were concerned

that we lacked jurisdiction to entertain this appeal, we sent Appellant a letter on November 30,

2022, stating it appeared there was no appealable order or judgment. See TEX. R APP. P. 42.3(a).

We also informed Appellant that unless he responded within ten days and showed grounds for

continuing the appeal, this appeal would be dismissed for want of jurisdiction. See Tex. R. App.
P. 10.5(b), 26.3(b), 42.3(a). Lastly, we also sent a second letter on the same date informing

Appellant he had not paid the case filing fee and such failure could result in the dismissal of his

case unless he showed he was excused by statute or appellate rule. See TEX. R. APP. P. 42.3(b) and

(c).

       Appellant has failed to file a response showing grounds for continuing the appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(a), (b), (c), and 43.2(f).


                                             GINA M. PALAFOX, Justice

December 28, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2